              IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA              :
                                      :
               v.                     :      1:20MJ199-1
                                      :
ALEXANDER HILLEL TREISMAN             :


                                 ORDER

     Good cause having been shown, the government’s motion to unseal the

case and documents filed in this case is hereby GRANTED:

     S0 ORDERED this _______ day of January, 2021.




                             HONORABLE JOI ELIZABETH PEAKE
                             UNITED STATES MAGISTRATE JUDGE
                             MIDDLE DISTRICT OF NORTH CAROLINA




       Case 1:20-mj-00199-JEP Document 7-1 Filed 01/25/21 Page 1 of 1
